UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-7064



In Re: DONALD LEE TAYLOR, JR.,

                                                            Petitioner.



        On Petition for Writ of Mandamus.       (CA-01-629-5)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Lee Taylor, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Donald Lee Taylor, Jr., filed a petition for a writ of

mandamus alleging undue delay in the district court.            Taylor filed

a habeas corpus petition pursuant to 28 U.S.C. § 2254 (West 2000)

on July 18, 2001.    The action was returned to a magistrate judge on

January 11, 2002.

      The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available. In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987). Because

the matter has been pending before a magistrate judge for just over

six   months,   we   find   that   there   has   been   no   undue   delay   in

processing Taylor’s petition.        We therefore deny the petition for

mandamus relief without prejudice to Taylor’s right to refile if

the district court does not act forthwith. We grant Taylor’s motion

to proceed in forma pauperis in this court.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             PETITION DENIED




                                      2